Title: To Benjamin Franklin from Samuel Wharton, 3 March 1778
From: Wharton, Samuel
To: Franklin, Benjamin


Dear Sir
London March 3 1778
By the Bearer Captain All, I have sent you and Mr. Dean the parliamentary Register, The Remembrancer, News Papers &c., And I beg leave to mention to you, (As Captain All desires it, And as I can, with great Truth do it) That his Duty to his Employer has obliged Him to stay much longer here, Than was agreable to Him; But That he has steadily maintained, and upon all Occasions declared, Sentiments worthy of an American, Who knew, and reverenced the Rights of Freedom. With the most earnest Wishes for a Continuance of your Health, I am, dear Sir, Your affectionate humble Servant
S Wharton
I beg my Regards to your Nephew.Dr. Franklin.
 
Notation: S. Wharton March 3. 1778
